Citation Nr: 0527882	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  02-10 917A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a compensable evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from August 5, 
1987 to August 2, 1991 and from May 1, 1992 to May 9, 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.

In May 2003, the veteran testified at a personal hearing 
before a Decision Review Officer at the RO.

In July 2004, the Board remanded the matter for additional 
evidentiary development.


FINDING OF FACT

The veteran's hemorrhoids are not characterized as large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.


CONCLUSION OF LAW

The criteria for entitlement to a compensable disability 
rating for service-connected hemorrhoids have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002);              38 C.F.R. 
§ 4.114, Diagnostic Code 7336 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are February 2004 and July 2004 letters that 
notified the veteran of any information and evidence needed 
to substantiate and complete the claim for an increased 
disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters provided the substantive standard to 
validate that type of claim.  Additionally, VA indicated 
which portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  In addition, the letters instructed the 
claimant to identify any additional evidence or information 
pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in January 2000, prior to the enactment of the 
VCAA.   Thereafter, the RO provided notice in February 2004 
and July 2004.  Additionally, the veteran was generally 
advised to submit any additional evidence that pertained to 
the claim.  Id. at 121.  Therefore, for the circumstances of 
this case, the requirements of Pelegrini regarding the timing 
and content of a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; VA treatment 
records; private treatment records from Health South Surgical 
Center and Sharp Rees-Stealy Medical Group, Inc.; and VA 
examination reports dated in May 2000 and April 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.

I. Factual Background

The veteran has submitted a statement from a Captain Brennan 
stating that the veteran's hemorrhoids bled at least once a 
week and that a flexible sigmoidoscopy revealed a small 
internal hemorrhoid.  VA treatment records document treatment 
for hemorrhoids.  In December 2000, the veteran was noted to 
have small external hemorrhoids, none of which were actively 
bleeding.  In May 2001, the veteran underwent an anoscopic 
examination and was diagnosed as having internal hemorrhoids.  
In September 2002, the veteran underwent a flexible 
sigmoidoscopy and was diagnosed as having small internal 
hemorrhoids.  Scattered punctate areas of redness in a few 
areas of the colon were also noted.  

In May 2000, the veteran submitted to a VA examination.  The 
veteran's subjective complaints included anal pain with 
itching, defecation, and bleeding.  The veteran denied any 
fecal leakage, involuntary bowel movement, and thrombosis of 
hemorrhoids.  Upon examination, there was no evidence of 
colostomy or anemia.  Anoscopy and rectal examination 
revealed that the veteran had normal sphincter tone; there 
was also no tenderness, bleeding, or fissures.  The veteran 
was diagnosed as having mild external hemorrhoids.  

In May 2003, the veteran testified at a personal hearing 
before a Decision Review Officer.  The veteran testified that 
due to his hemorrhoids he had experienced a great deal of 
excessive bleeding over the years.  The bleeding occurred 
continuously, at least three times a week.  His treatment 
required stool softeners, suppositories, and a high fiber 
diet.  

In April 2005, the veteran reported for an additional VA 
examination.  The veteran's subjective complaints included 
continuous bleeding and spotting.  The bleeding occurred 
during stools, once or twice a week.  The veteran denied any 
problems with sphincter control or incontinence.  As to 
thrombotic hemorrhoids, the veteran could only recall two or 
three occasions where he had a thrombotic heart nodule in the 
external anal verge.  The veteran had no history of anemia.  
Physical examination revealed only a small skin tag around 
the anal verge.  There was no blood in the external area.  
Examination revealed no evidence of fissures.  Upon anoscopic 
examination, internal hemorrhoids were noted; however, the 
fecal occult blood test was negative.  The veteran was 
diagnosed as having internal hemorrhoids without 
complications of anemia or thrombosis. 


II.  Laws and Regulations

Disability ratings are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher rating is assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III. Analysis

The veteran's service connected hemorrhoids are rated under 
Diagnostic Code 7336.  Diagnostic Code 7336 provides that a 
noncompensable disability rating is warranted for mild or 
moderate hemorrhoids.  A 10 percent disability rating is 
warranted for large or thrombotic, irreducible hemorrhoids, 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent disability rating is warranted in 
cases involving persistent bleeding and with secondary anemia 
all with fissures.  38 C.F.R. Part 4, Diagnostic Code 7336.

The veteran alleges that a higher disability evaluation is 
warranted because he experiences constant pain.  The recent 
VA examination documented internal hemorrhoids without 
complications of anemia or thrombosis.  The examiner noted 
that the veteran's primary complaint concerned his bleeding; 
however, the fecal occult blood test was negative.  Although 
the veteran was diagnosed as having internal hemorrhoids, 
there is no medical evidence of record that characterizes 
them as large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences.  
Accordingly, the veteran is not entitled to a compensable 
disability evaluation.

Additionally, the medical evidence has not shown that the 
veteran's hemorrhoids have resulted in impairment of 
sphincter control of the rectum and anus under Diagnostic 
Code 7332, stricture of the rectum and anus under Diagnostic 
Code 7333, prolapse of the rectum under Diagnostic Code 7334, 
or anal fistula under Diagnostic Code 7335.

Based on current findings and review of the entire evidence 
in the veteran's claims folder, the Board concludes that his 
hemorrhoids do not rise to the level required for the 
assignment of a compensable evaluation.  His claim in this 
regard, therefore, must be denied.




ORDER

Entitlement to a compensable disability rating for service-
connected hemorrhoids is denied.




                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


